Title: To Thomas Jefferson from John Adams, 2 October 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Octr. 2. 1785.

Coll. Franks arrived Yesterday afternoon, with your Favour of Septr. 24.—I have signed all the Papers as you sent them, not perceiving any Alteration necessary. I am afraid, that our Agent to Algiers going without any military Power will not succeed; as the Danger of having their Town bombarded, or their Vessells  taken, is the Principal Argument which the Dey has to use with the People, to reconcile them to a Peace. However We must try the Experiment. I have received a Letter from Mr. Stephen Sayre, dated N. York 25. Aug. inclosing another of 23. of Aug. signed by Messrs. Gerry, King, Hardy, Monroe, and Grayson recommending strongly Mr. Sayre to you and me, to be employed as Agent to Morocco, Algiers and the other Powers, and inclosing another Letter to you, probably to the same Effect. This Letter I now inclose to you. It is but a day or two that these Letters have been received by me. Franks is gone to see if Mr. Randolph can be prevailed on to go. If he cannot, will you join Sayre with Lamb? If you will, insert his Name in the Papers. Mr. Lamb will meet Mr. Sayre at Madrid, where I suppose he now is. But if he is not, Lamb must not wait for him a Moment. I should very readily undertake the Trouble, of having Bills drawn upon me, both by Mr. Barclay and Mr. Lamb, if the good of the service could be promoted by it. But you are sensible there must be a Loss, in transferring Money, from Amsterdam to London: Yet the Advantage may ballance it.
You are diffident of Interpositions: but it is possible We may carry this too far. I think Mr. Barclay and Mr. Lamb would do well, to visit all the foreign Consulls, every one of whom will I am persuaded, shew them Civilities, and do nothing at all to obstruct their negotiations. They will not dare to do it, without orders, and no Cabinet in Europe I verily believe, would venture to give such orders. It will not be from Governments, that We shall receive opposition. Agents of Insurance offices in London or of Merchants trading in Fish &c. in the Mediterranean, may stimulate the Corsairs by exaggerated Representations of our Wealth and the Riches of our Prizes, but that is all. As nothing can be more hostile to the United States, than any Endeavours to embarrass, obstruct or counteract them in their Endeavours to form Treaties of Peace with the Barbary Powers, I wish you would impress it upon Mr. Barclay and Mr. Lamb, to be attentive to this, and obtain Proofs; and if the Consul or Agent of any foreign Power should be found and proved to do any Thing against Us, that they transmit to Us the earliest account of it with the Evidence. Congress would no doubt order a formal Complaint to be made against him to his Court, and in this way he would be held up publicly to the Execrations of all Mankind, and probably be punished by his Master.
Oct. 5 [i.e., 6] We have prevailed upon John Randal Esqr. to  go with Mr. Lamb, so that Sayre I suppose must be out of the Question, especially as We know not that he is arrived in Europe. I should think that much time may be saved, by Mr. Lambs going directly to Marseilles, and from thence over to Algiers but if you think there will be a greater Advantage, in seeing the Algerine Envoy at Madrid, or the Comte de Spilly, if he negotiated the late Treaty for Spain, I shall submit entirely to your better Judgment.
As our Commission authorizes us, I suppose it will be construed that it requires us to constitute the Agents by Writing under our Hands and Seals: I have accordingly made out four Commissions, which if you approve you will sign and seal, as I have done. I have written Letters to Mr. Barclay and Mr. Lamb authorizing them to draw upon me. These Letters you will please to sign, as the signature of both of us will be necessary. You will be so good as to write also to Messrs. Wilhem and Jan Willink and Nicholas & Jacob Vanstaphorst of Amsterdam, giving your Approbation and Consent to their Paying the Bills to be drawn upon me by Barclay and Lamb, otherwise they may think my Authority alone, imperfect.
I am Sir your most obedient and humble Servant,

John Adams

